McCay, Judge.
The administratrix holds this debt as trustee for the widow and children. They are the true equitable owners of it and nobody else. It can rarely, if ever, happen that a minor is the legal owner of a debt. Almost invariably some person has it in trust for the minor’s use, and if the exception in the *365Act of 1870, is only to apply to cases where the minor is the legal owner it might as well not have been there. We have given this Act a liberal construction. It puts a new duty upon suitors, unknown previously, and it ought not to be extended beyond its legitimate scope. We think, too, the exceptions ought to be liberally construed. This note belonging, as the proof shows, equitably to a widow and minor children, it comes within one of the exceptions expressly provided for in the Act of October 13th, 1870. We think, therefore, the judgment was wrong.